Citation Nr: 0927407	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  99-09 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability rating for 
kidney stones.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Rippel, Counsel






INTRODUCTION

The Veteran served on active duty from August 1952 to August 
1956 and from June 1966 to June 1979.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a rating decisions by the St. Petersburg, Florida, Department 
of Veterans Affairs (VA) Regional Office (RO) dated in June 
1998.  The case was before the Board in November 2003 and 
February 2006, when it was remanded for additional 
development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's kidney stones are not manifested by at least 
occasional attacks of colic without infection or necessity of 
catheter drainage at any time since the claim was filed; he 
has had no noted renal impairment during that time period.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
kidney stones have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.115b, Diagnostic Codes 7508, 7509 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks a higher initial rating for kidney stones.  
The Board will initially discuss certain preliminary matters, 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.


The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Here, the initial adjudication of the claim preceded the 
enactment of the VCAA.  Nonetheless, the Veteran was provided 
VCAA notice in letters mailed in May 2005 and April 2006.  

Although the Veteran was not provided full notice with 
respect to the disability-rating or effective-date element of 
the claims until April 2006, after the initial adjudication 
of the claims, the Board finds that there is no prejudice to 
the Veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board notes that following the provision 
of the required notice and the receipt of all pertinent 
evidence, the originating agency readjudicated the Veteran's 
claim in May 2009.  There is no indication in the record or 
reason to believe that the ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

The Board further notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA and private medical records have been obtained.  
The Veteran has not identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such outstanding evidence.  The Veteran has indicated that he 
received treatment at the Naval Hospital in Orlando, Florida 
from 1989 to 1994 or 1995. A request for records from this 
facility, however, was unsuccessful.

The Court has provided guidance with respect to the notice 
that is necessary in increased rating claims.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Adequate VCAA 
notice in an increased rating claim must inform the claimant 
that he must provide, or ask the Secretary to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; and that, if an 
increase in disability is found, a disability rating will be 
determined by applying relevant Diagnostic Codes.  If the 
claimant is rated under a Diagnostic Code that contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.  The Vazquez criteria are applicable 
to increased rating claims and this is an initial rating 
claim.  Nonetheless, the Veteran was informed in the May 2009 
Supplemental Statement of the Case of the relevant criteria 
for disability.  In the Board's opinion, the Veteran has been 
provided sufficient VCAA notice.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the Veteran.  Accordingly, the Board will address the merits 
of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2008).

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide for a 
zero percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2008). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran's kidney stones are rated under Diagnostic Code 
7508.  Under Diagnostic Code 7508, nephrolithiasis is rated 
as hydronephrosis, pursuant to Diagnostic Code 7509, except 
for recurrent stone formation requiring one or more of the 
following: diet therapy; drug therapy; or invasive or non- 
invasive procedures more than two times a year.  The criteria 
for nephrolithiasis provide for a maximum rating of 30 
percent.

Diagnostic Code 7509 provides that a 10 percent rating is 
warranted for hydronephrosis if there are occasional attack 
of colic, and where the kidney is not infected and there is 
no requirement of catheter drainage.  A 20 percent rating is 
available where there are frequent attacks of colic, 
requiring catheter drainage.  A 30 percent rating requires 
frequent attacks of colic with infection (pyonephrosis), 
kidney function impaired.  Severe cases are to be rated as 
renal dysfunction.





Analysis

The Veteran filed a claim for service connection for kidney 
stones in October 1997.  Service connection was granted in a 
June 1998 rating decision, and the disability has been rated 
noncompensable under Diagnostic Code 7508.  See 38 C.F.R. § 
4.115b (2008).  The Veteran has appealed that rating.  
Historically, the Veteran was treated on multiple occasions 
for kidney stones during his active service.  The service 
treatment records reflect he passed kidney stones in 1967, 
1969, and 1972.  No residual disability was noted on his 
retirement examination.  VA examination in November 1979 
revealed no abnormality or complaint related to kidney 
stones.  VA examinations in May 1998 reflect no complaints or 
findings of kidney stones.  

VA treatment records dated from 2000 through March 2008 show 
no treatment for kidney stones.  In a written statement dated 
in November 1998, urologist Axel W. Anderson, IV, M.D., 
indicated that he treated the Veteran for diabetes and 
related erectile dysfunction.  He also noted that the Veteran 
had a history of kidney stones since 1969 and that he was 
treating him for a small left lower pole calculus.  Dr. 
Anderson's treatment records show he had a small stone in the 
left lower area in June 1998.  

VA renal ultrasound in October 1999 was negative.  A 
radiology report KUB showed no evidence of calcified renal 
stone or other suspicious calcification.  

The Veteran was afforded a VA genitourinary examination in 
March 2009.  He reported that his last kidney stone attack 
was 10 or 11 years ago.  He was undergoing no current 
treatment.  Erectile dysfunction was noted.  There was no 
abdominal or flank tenderness.  Bladder, penis, urethra and 
perineal area were normal.  The review of the laboratory 
tests showed no renal impairment.  He denied limitations from 
past stones and denied any current treatment or restrictions.  
The diagnosis was rare intermittent episodes of renal calculi 
with no significant effects noted.  No impairment of daily 
activities was noted.  The Veteran had retired years earlier 
due becoming age eligible.  

The Board finds that the criteria for a 30 percent rating 
under Diagnostic Code 7508 are not met or more nearly 
approximated.  The Veteran apparently has not had stone 
formation for over a decade.  There is no evidence to suggest 
that he requires or utilizes diet therapy or drug therapy, or 
that he has undergone invasive or noninvasive procedures more 
than two times a year.  The Veteran does not contend that 
these criteria are met and in fact readily admits there has 
been no treatment and no stones in over a decade.  The 
Board's focus thus turns to Diagnostic Code 7509.

In essence, a 10 percent rating under Diagnostic Code 7509 
requires occasional pain resulting from the passage of a 
stone.  The evidence clearly shows passage of several stones 
in service and then in June 1998.  The episode in June 1998 
was reportedly accompanied by left sided pain.  X-rays KUB 
and renal ultrasound in 1999 confirmed the lack of 
calcifications at that time.  On VA examination in 2009, the 
Veteran reported no recent symptomatology.  His last stone 
was reportedly in 1998.  This was accompanied by left flank 
pain as noted in Dr. Anderson's records.

The Board has considered the Veteran's argument that a 10 
percent rating is warranted based upon occasional attacks of 
colic, where the kidney is not infected and there is no 
requirement of catheter drainage.  The rating schedule does 
not define "occasional."  However, the Board believes that 
the passage of one stone in over a decade, even if 
accompanied by pain, is insufficient to justify a 10 percent 
rating.  The preponderance of the evidence is against a 10 
percent rating based on these criteria.  

Similarly, criteria in excess of 10 percent are not met under 
any relevant code.  Based on the Veteran's description, the 
attacks are not frequent, and there is no indication that he 
has ever required catheter drainage.  The 2009 examiner 
reported that there is no history of infection, and that the 
Veteran had no stones and does not seek medical treatment for 
his history of stones.  Moreover, at the time of the 
examination, the Veteran was found to be asymptomatic.  He 
had normal renal function and a normal urinalysis.  
Accordingly, the criteria for a higher rating are not met or 
more nearly approximated.

In conclusion, an initial compensable rating for kidney 
stones is not warranted.

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(a) (2008).  In determining whether a case should be 
referred for extra-schedular consideration, the Board must 
compare the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  Here, the record reflects that the Veteran has not 
required frequent hospitalizations for his disability and 
that the manifestations of the disability are consistent with 
those contemplated by the schedular criteria.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a higher rating.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 
(1999).


ORDER

An initial compensable disability rating for kidney stones is 
denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


